              Case 1:20-cv-00485-RP Document 12 Filed 06/25/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

AMANDA MUSTARD,                                                      No. 1:20-cv-00485-RP
                 Plaintiff,
        vs.                                                DEFENDANT INFOWARS, LLC’S
                                                             ANSWER TO PLAINTIFF’S
INFOWARS, LLC,                                                   COMPLAINT
                 Defendant.

        Defendant Infowars, LLC (“Infowars”) hereby answers the allegations of Plaintiff Amanda
Mustard’s Complaint as follows:
                                   NATURE OF THE ACTION
        1.       Defendant responds to the Nature of the Action as prefatory material to which no
response is required. To the extent that a response is required, Defendant denies the allegations
contained in this Paragraph.
                                    JURISDICTION & VENUE
        2.       Answering Paragraph 2, Defendant contends that it contains a conclusion of law to

which no response is required. To the extent that a response is required, Defendant denies the
allegations of the Paragraph.

        3.       Answering Paragraph 3, Defendant contends that it contains a conclusion of law to
which no response is required. To the extent that a response is required, Defendant denies the
allegations of the Paragraph.
        4.       Answering Paragraph 4, Defendant contends that it contains a conclusion of law to
which no response is required. To the extent that a response is required, Defendant denies the
allegations of the Paragraph.
                                               PARTIES
        5.       Answering Paragraph 5, Defendant is without knowledge or information sufficient for
it to admit or deny the allegations of the Paragraph. As such, it denies its allegations.
                                                   -1-
                                                 Answer
                                            1:20-cv-00485-RP
              Case 1:20-cv-00485-RP Document 12 Filed 06/25/20 Page 2 of 5




        6. Answering Paragraph 6, Defendant admits the allegations contained in the Paragraph.

                                      STATEMENT OF FACTS
        7.       Answering Paragraph 7, Defendant is without knowledge or information sufficient for

it to admit or deny the allegations of the Paragraph. As such, it denies its allegations.
        8.       Answering Paragraph 8, Defendant is without knowledge or information sufficient for
it to admit or deny the allegations of the Paragraph. As such, it denies its allegations.
        9.       Answering Paragraph 9, Defendant is without knowledge or information sufficient for
it to admit or deny the allegations of the Paragraph. As such, it denies its allegations.
        10.      Answering Paragraph 10, Defendant admits that Defendant ran the article referenced.
Defendant asserts that the article speaks for itself and denies each and every allegation of the
Complaint that is inconsistent with the article.
        11.      Answering Paragraph 11, Defendant denies the allegations contained in the Paragraph.
                                        CLAIM FOR RELIEF
                           Copyright Infringement – 17 U.S.C. §§ 106, 501
        12.      Defendant incorporates its responses to the prior paragraphs as if set forth fully herein.
        13.      Answering Paragraph 13, Defendant denies the allegations contained in the Paragraph.
        14.      Answering Paragraph 14, Defendant asserts that it contains a conclusion of law to
which no response is required. To the extent that a response is required, Defendant denies the
allegations of the Paragraph.
        15.      Answering Paragraph 15, Defendant denies the allegations contained in the Paragraph.
        16.      Answering Paragraph 16, Defendant asserts that it contains a conclusion of law to
which no response is required. To the extent that a response is required, Defendant denies the
allegations of the Paragraph.
                                    AFFIRMATIVE DEFENSES
                                       First Affirmative Defense
        Plaintiff’s Complaint, in whole or in part, fails to state a claim upon which relief can be granted.


                                                    -2-
                                                  Answer
                                             1:20-cv-00485-RP
              Case 1:20-cv-00485-RP Document 12 Filed 06/25/20 Page 3 of 5




                                       Second Affirmative Defense

           Plaintiff’s copyright claims are barred by copyright invalidity because Plaintiff is not the owner
of the alleged copyrighted works.

                                        Third Affirmative Defense
           Plaintiff’s copyright claims are barred from enforcement because any copyrights were
improperly registered.
                                        Fourth Affirmative Defense
           Plaintiff’s copyright claims are barred in that any copying alleged by Plaintiff was, at most, de
minimis.
                                         Fifth Affirmative Defense
           Plaintiff’s copyright infringement claims are barred by the doctrine of fair use.
                                         Sixth Affirmative Defense
           Plaintiff’s copyright claims are barred, in whole or in part, by the copyright owner’s permission
or grant of a license.
                                       Seventh Affirmative Defense
           Plaintiff’s copyright claims are barred by the doctrine of copyright misuse.
                                        Eighth Affirmative Defense
           The alleged damages sustained by Plaintiff, if any, are the proximate result of the acts and/or
omissions of parties over which Defendant exercised no control.
                                        Ninth Affirmative Defense
           Plaintiff is not entitled to statutory damages or attorneys’ fees because Plaintiff did not timely
register her alleged copyright.
                                        Tenth Affirmative Defense
           Plaintiff has suffered no harm and/or irreparable harm as a consequence of Defendant’s
alleged acts or omissions.




                                                      -3-
                                                    Answer
                                               1:20-cv-00485-RP
              Case 1:20-cv-00485-RP Document 12 Filed 06/25/20 Page 4 of 5




                                   Eleventh Affirmative Defense

         Plaintiff’s claims are barred by her failure to join one or more indispensable parties to this
litigation.

                                      PRAYER FOR RELIEF
         WHEREFORE, Defendant prays that the Court enter judgment as follows:
         A.      Entering judgment for Defendant on all claims made against it in the Complaint, and
ordering that Plaintiff is entitled to no relief whatsoever with regard to the Complaint;
         B.      Entering an Order directing that Plaintiff pay Defendant’s attorneys’ fees and costs
pursuant to any applicable law; and
         C.      Granting Defendant such other and further relief as the Court may deem just.
         Dated: June 25, 2020.                  Respectfully submitted,
                                                /s/ Marc J. Randazza
                                                Marc J. Randazza (pro hac vice)
                                                Ronald D. Green (pro hac vice)
                                                RANDAZZA LEGAL GROUP, PLLC
                                                2764 Lake Sahara Drive, Suite 109
                                                Las Vegas, NV 89117
                                                Bradley J. Reeves (TX Bar No. 24068266)
                                                REEVES LAW, PLLC
                                                702 Rio Grande Street, Suite 306
                                                Austin, TX 78701
                                                Attorneys for Defendant
                                                Infowars, LLC




                                                  -4-
                                                Answer
                                           1:20-cv-00485-RP
          Case 1:20-cv-00485-RP Document 12 Filed 06/25/20 Page 5 of 5




                                                                Civil Action No.: 1:20-cv-00485-RP

                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on 25th day of June, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I further certify that a true and correct copy
of the foregoing document is being served via transmission of Notices of Electronic Filing generated
by CM/ECF.

                                              Respectfully Submitted,
                                              /s/Marc J. Randazza
                                              Marc J. Randazza




                                                -5-
                                              Answer
                                         1:20-cv-00485-RP
